DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 22, 2020 and January 25, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
The abstract of the disclosure is objected to because  
At line 7, “The first cost may be compared to the first cost,” should read “The first cost may be compared to the second cost,”
Correction is required.

The disclosure is objected to because of the following informalities:
In paragraph [0057], line 7, “triggering of god lights” should read “triggering of fog lights”  
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangal (US-20200004250-A1) in view of Kolls (US-11334951-B1).

Regarding claim 1, Mangal teaches a method of providing transportation services with autonomous vehicles (see Mangal, Abstract, regarding “a (transportation services) system for operating an automated-taxi (autonomous vehicle), and more particularly relates to a system that proposes a preferred-route that includes an alternate-destination (via a first route) for the client, where the alternate-destination (a first destination) is within a distance-threshold of a desired-destination (second destination) of the client (passenger)“), the method comprising: determining, by one or more processors, a first route to a first destination, the first route having a first cost (see Mangal, figures 1 and 2, paragraphs 1, and 11-17, regarding processor 32 (one or more processors), preferred-route 46 (a first route) to alternate destination 48 (a first destination), whereby “the preferred-route 46 (a first route) shown in FIG. 2 appear to merely try to reduce the total travel distance (a first cost) of the automated-taxi 12, other factors (costs) such as, but not limited to, traffic congestion, alternate entrances to locations, pedestrian congestion, airport congestion zones and the like may be considered when determining the preferred-route 46”); receiving, by the one or more processors, weather information for the first destination (see Mangal, figures 1 and 2, paragraphs 1, and 11-18, regarding processor 32 (one or more processors), and “it may be raining and/or cold (weather information) and the client 20 (passenger) is not properly equipped for such weather”, and therefore would “not (be) acceptable to the client 20 (passenger) to be dropped off at the alternate-destination 48 (first destination) instead of the desired-destination 22 (second destination)”); determining, by the one or more processors, a characteristic based on the weather information (see Mangal, figures 1 and 2, paragraphs 1, and 11-18, regarding processor 32 (one or more processors), and “it may be raining (precipitation characteristic) and/or cold (temperature characteristic) and the client 20 (passenger) is not properly equipped for such weather”); selecting, by the one or more processors, a second destination having the characteristic, the second destination being different from the first destination (see Mangal, figures 1 and 2, paragraphs 1, and 11-18, regarding processor 32 (one or more processors), and “the preferred-route 46 in this non-limiting example includes an alternate-destination 48 (first destination) for the client 20 (passenger), where the alternate-destination (first destination) is relatively close to, but not as close as possible to the desired-destination 22 (second destination). That is, the alternate-destination (first destination) is (distance) characterized as within a distance-threshold 54, e.g. eighty-five meters (85 m), of the desired-destination 22 (second destination) of the client 20 (passenger)”, whereby for example, “it may be raining and/or cold and the client 20 is not properly equipped for such weather (characteristic)”, whereby the second destination is different from the first destination by 85 meters, and both destinations having the same precipitation characteristic based on the weather information of raining at both destinations).
	Mangal does not teach determining, by the one or more processors, a second route to the second destination (based on having a weather characteristic), the second route having a second cost.
	However, Kolls remedies this shortfall by disclosing a method of determining an aggregate (trip-route insurance) cost of an autonomous vehicle route based on various factors (cost components) including weather conditions (information) and weather-derived driving conditions (characteristics), whereby, “based on the starting location and destination location, one or more routes for the trip can be identified and a cost (of trip-route insurance) can be determined for each of the one or more routes. In addition to the route taken, the cost of the trip-route insurance can be based on factors such as current weather conditions, trip distance, current road conditions (e.g. wet, icy, dirt road, potholed, etc.), vehicle type, driver experience/history, whether the vehicle is an autonomous vehicle, current traffic conditions, geography (city, rural, other), a payload (number of humans, animals, and/or cargo), historical factors and other factors. As used in this disclosure, trip-route insurance comprises vehicle insurance for a single trip using the motor vehicle. The cost of the trip-route insurance for each of the one or more routes can be presented to the individual and a route can be selected. The individual can compare trip-route insurance cost with travel time estimates and route mileage to determine (select) which (optimal) route would be best to take” (see Kolls, Abstract, figures 1 and 9, col2:61 thru col3:13, and col13:60 thru col14:5, regarding “operation 806, one (or) more attributes regarding the trip are identified.  Attributes can include things like the age and driving history of the driver, road conditions, weather conditions and vehicle type”, and “operation 808, trip-route insurance processing engine 108 determines the cost (of trip-route insurance) for each of the one or more routes (for example, a first route and a second route). The cost (of trip-route insurance) is based on the starting and destination locations, the characteristics of the route and the trip attributes identified in operation 806. The cost of the trip-route insurance includes a cost of insurance for each segment of the trip route and is based, in part, on the identified attributes regarding the trip”).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to further comprise the weather information inclusive costing method of Kolls, to Mangal’s method of providing transportation services with autonomous vehicles, as this could further improve the accuracy and reliability of route cost determination and comparison to identify or select an optimal or preferred route, for example, at resolving a traffic congestion cost ambiguity due to time-of-day, weather impacting road conditions, or a combination of both, and therefore modified Mangal enables a determining, by the one or more processors, a second route to the second destination (based on having a weather characteristic), the second route having a second cost; comparing, by the one or more processors, the first cost to the second cost (see Kolls, Abstract, figures 1 and 9, col2:61 thru col3:13, regarding “the cost (of the trip-route insurance) for each of the one or more routes (for example, a first route and a second route) can be presented to the individual and a route can be selected. The individual can compare (trip-route insurance) cost with travel time (cost components) estimates and route mileage (cost components) to determine which route would be best to take”); and using, by the one or more processors, the comparison to set one of the first destination or the second destination as a current destination for a vehicle to cause the vehicle to control itself in an autonomous driving mode to the current destination (see Mangal, figures 1 and 2, paragraphs 1, and 11-18, regarding “system 10 is configured to get permission from the client 20 (passenger) to drop-off the client 20 (passenger) at the alternate-destination 48 (first destination) rather than the desired-destination 22 (second destination). In response to receiving the route-approval 52, the system, or more specifically the controller 30 or the processor 32 (one or more processors) operates (based on the cost comparison to set one of the first destination or the second destination as a current destination) the automated-taxi 12 (using and causing the vehicle to control itself in an autonomous driving mode) in accordance with the preferred-route 46 to transport the client to the alternate-destination 48”).

Regarding claim 2, modified Mangal teaches the method of claim 1, including wherein the first destination is a drop off location for a passenger (see Mangal, figure 2, paragraph 18, regarding “client 20 (a passenger) to be dropped off at the alternate-destination 48 (a first destination) instead of the desired-destination 22”).

Regarding claim 3, modified Mangal teaches the method of claim 1, including wherein the first destination is a pick-up location for a passenger (see Mangal, figure 2, paragraph 26, regarding pickup-location 44).

Regarding claim 4, modified Mangal teaches the method of claim 1, including wherein the one or more processors are one or more processors of one or more server computing devices and using the comparison to set one of the first destination or the second destination as a current destination for the vehicle further includes sending the one of the first destination or the second destination to the vehicle to cause the vehicle to set the one of the first destination or the second destination as the current destination for the vehicle (see Kolls, figure 1, col4:57-65, regarding server computing device 106 performing the function of one or more processors and sending, via network 104, route commands and data to vehicle 112).

Regarding claim 5, modified Mangal teaches the method of claim 1, including wherein the one or more processors are one or more processors of the vehicle, and the method further includes controlling the vehicle to the current destination in an autonomous driving mode (see Mangal, figure 1, paragraph 12, regarding “automated-taxi 12 may be characterized as an automated vehicle. As used herein, the term automated vehicle may apply to instances when the automated-taxi 12 is being operated in an automated-mode 14, i.e. a fully autonomous (driving) mode”).

Regarding claim 6, modified Mangal teaches the method of claim 1, including further comprising: comparing the weather information to one or more thresholds; and using the comparison of the weather information to one or more thresholds to determine the characteristic (see Mangal, figures 1 and 2, paragraphs 1, and 11-18, “it may be raining and/or cold (weather information) and the client 20 (passenger) is not properly equipped for such weather”, and therefore would “not (be) acceptable to the client 20 (passenger) to be dropped off at the alternate-destination 48 (first destination) instead of the desired-destination 22 (second destination)”, whereby for example, rain (weather-derived metric/characteristic) has sufficiently impacted a traffic congestion causing a delay (cost) exceeding a delay-threshold (“stored in memory 34, i.e. non-transitory computer-readable storage-medium, including non-volatile memory, such as electrically erasable programmable read-only memory (EEPROM) for storing one or more routines, thresholds, and captured data”) to warrant selection of one destination over another).

Regarding claim 7, modified Mangal teaches the method of claim 6, including wherein the weather information includes a precipitation rate (see Mangal, figures 1 and 2, paragraphs 1, and 11-18, regarding “it may be raining and/or cold and the client 20 (passenger) is not properly equipped for such weather”, whereby raining is exemplary of a weather information disclosing a precipitation (rate) characteristic).

Regarding claim 8, modified Mangal teaches the method of claim 6, including wherein the weather information includes a temperature (see Mangal, figures 1 and 2, paragraphs 1, and 11-18, regarding “it may be raining and/or cold and the client 20 (passenger) is not properly equipped for such weather”, whereby cold is exemplary of a weather information disclosing a temperature characteristic).

Regarding claim 9, modified Mangal teaches the method of claim 6, including wherein the characteristic is associated with one of the one or more thresholds that is met by the weather information (see Mangal, figures 1 and 2, paragraphs 1, and 11-18, regarding “it may be raining and/or cold (weather information) and the client 20 (passenger) is not properly equipped for such weather”, and therefore would “not (be) acceptable to the client 20 (passenger) to be dropped off at the alternate-destination 48 (first destination) instead of the desired-destination 22 (second destination)”, whereby for example, rain (weather-derived metric/characteristic) has sufficiently impacted a traffic congestion causing a delay (cost) exceeding a delay-threshold to warrant selection of one destination over another based on a weather information).

Regarding claim 10, modified Mangal teaches the method of claim 1, including wherein the comparison includes: determining a difference between the first cost and the second cost; and comparing the difference to a threshold value (see Mangal, figures 1 and 2, paragraphs 1, and 11-18, regarding “it may be raining and/or cold (weather information) and the client 20 (passenger) is not properly equipped for such weather”, and therefore would “not (be) acceptable to the client 20 (passenger) to be dropped off at the alternate-destination 48 (first destination based on a first cost) instead of the desired-destination 22 (second destination based on a second cost)”, whereby for example, rain (weather-derived metric/characteristic) has sufficiently impacted a traffic congestion causing a delay (cost) difference exceeding a delay-threshold to warrant selection of one destination over another based on a weather information).

Regarding claim 11, modified Mangal teaches the method of claim 10, including further comprising, when the difference meets the threshold value, providing a notification to a passenger assigned to the vehicle requesting that the passenger select between the first destination and the second destination (see Mangal, figures 1 and 2, paragraphs 1, and 11-18, regarding “it may be raining and/or cold (weather information) and the client 20 (passenger) is not properly equipped for such weather. As such, the controller 30 is advantageously and courteously configured to operate the display 28 to (notify and) request a route-approval 52 from the client 20 (passenger) for the alternate-destination 48 (first destination). That is, the system 10 is configured to get permission from the client 20 (passenger) to drop-off the client 20 (passenger) at the alternate-destination 48 (first destination) rather than the desired-destination 22 (second destination), whereby for example, the delay cost difference meets a delay-threshold to warrant selection of one destination over another based on a weather information).

Regarding claim 12, modified Mangal teaches the method of claim 11, including wherein the notification identifies a weather condition based on the weather information (see Mangal, figures 1 and 2, paragraphs 1, and 11-18, regarding “it may be raining and/or cold (weather condition) and the client 20 (passenger) is not properly equipped for such weather. As such, the controller 30 is advantageously and courteously configured to operate the display 28 to (notify, identify, and) request a route-approval 52 from the client 20 (passenger) for the alternate-destination 48 (first destination). That is, the system 10 is configured to get permission from the client 20 (passenger) to drop-off the client 20 (passenger) at the alternate-destination 48 (first destination) rather than the desired-destination 22 (second destination), whereby for example, the delay cost difference meets a delay-threshold to warrant selection of one destination over another based on a weather information).

Regarding claim 13, modified Mangal teaches the method of claim 11, including further comprising, receiving a selection in response to the notification, and wherein the received selection is used to set the one of the first destination or the second destination as the current destination of the vehicle (see Mangal, figures 1 and 2, paragraphs 1, and 11-18, regarding “In response to receiving the route-approval 52 (notification), the system, or more specifically the controller 30 or the processor 32 operates (based on the cost comparison to set one of the first destination or the second destination as a current destination) the automated-taxi 12 in accordance with the preferred-route 46 to transport the client (passenger) to the alternate-destination 48 (first destination)”, whereby for example, the passenger has selected (approved) the first destination).

Regarding claim 14, modified Mangal teaches the method of claim 10, including wherein when the difference meets the threshold value, the second destination is set as the current destination of the vehicle (see Mangal, figures 1 and 2, paragraphs 1, and 11-18, regarding “it may be raining and/or cold (weather information) and the client 20 (passenger) is not properly equipped for such weather”, and therefore would “not (be) acceptable to the client 20 (passenger) to be dropped off at the alternate-destination 48 (first destination based on a first cost) instead of the desired-destination 22 (second destination based on a second cost)”, whereby for example, rain (weather-derived metric/characteristic) has not sufficiently impacted a traffic congestion causing significant delay (cost) difference meeting a delay-threshold to warrant a passenger selection (approval) to change from a second destination).

Regarding claims 15-20, independent claim 15 is a system for providing transportation services with autonomous vehicles, the system comprising one or more processors performing the identical methods of independent claim 1, and similarly, dependent claims 16-20 of independent claim 15 are also performing the identical methods corresponding to dependent claims 6, 9-11, and 5 respectively, of independent claim 1, therefore claims 15-20 are also rejected under 35 USC § 103 for the same respective rationale as claims 1, 6, 9-11, and 5.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

August 12, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661